IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   December 12, 2007

                                  No. 06-50438                   Charles R. Fulbruge III
                               Conference Calendar                       Clerk


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

AVALINO RODRIGUEZ

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:05-CR-67-8


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Avalino Rodriguez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Rodriguez has filed a response. The record is insufficiently
developed to allow consideration at this time of Rodriguez’s claims of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006).    Our independent review of the record, counsel’s brief, and

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                                No. 06-50438

Rodriguez’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.
      Rodriguez’s request for the appointment of new counsel is DENIED.




                                     2